EXHIBIT 10.16


FIRST MODIFICATION AND AMENDMENT


TO


ADVANCING LINE OF CREDIT/TERM NOTE


THIS FIRST MODIFICATION AND AMENDMENT TO ADVANCING LINE OF CREDIT/TERM NOTE
(this “Modification”) is entered into as of the 9th day of August 2007, by and
among CHANCELLOR GROUP, INC., a Nevada corporation, whose address for purposes
of this Agreement is 216 S. Price Road, Pampa, Texas 79065 (“Chancellor”),
GRYPHON PRODUCTION COMPANY, LLC, a Texas limited liability company, whose
address for purposes of this Agreement is P. O. Box 742, Pampa, Texas 79066
(“Production”), and GRYPHON FIELD SERVICES, LLC, a Texas limited liability
company, whose address for purposes of this Agreement is P. O. Box 742, Pampa,
Texas 79066 (“Field Services”)(Chancellor, Production, and Field Services being
collectively referred to herein as the “Maker”), and CAPWEST RESOURCES, INC., a
Texas corporation, whose address for purposes of this Agreement is 508 West Wall
Street, Suite 1100, Midland, Texas 79701 (the ALender@).


NOTICE IS TAKEN OF THE FOLLOWING:


A.
Maker and Lender have previously entered into that certain Loan Agreement, dated
as of April 13, 2007 (the “Loan Agreement”). Capitalized terms not otherwise
defined, or re-defined herein, are defined in the Loan Agreement.



B.
The Loan Agreement provides for an advancing line of credit/term loan in the
amount of Ten Million and No/100 Dollars ($10,000,000.00), with an existing
Borrowing Base in the amount of Three Million Seven Hundred Thousand
($3,700,000.00) (the “Loan”). The Loan is evidenced by an Advancing Line of
Credit/Term Note, dated as of April 13, 2007, executed by the Maker in favor of
the Lender (the “Note”). The Note is collateralized by second lien Deeds of
Trust covering oil and gas properties in Carson and Gray Counties, Texas
(collectively, the “Deeds of Trust”), as well as equipment and other personal
property identified in and covered by the Security Agreement, and the Warrants.

   

C. The Maker and the Bank have now entered into that certain First Amendment to
Loan Agreement, dated of even date herewith (the “First Amendment”). Pursuant to
the terms of the First Amendment, the Maker and the Bank have agreed to enter
into this Modification in order to effect the amendments in the Note, to which
they have now agreed.

 
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the terms of the Loan Agreement
as follows:


1.
Definitions.



Unless otherwise specifically defined herein, all defined terms used in this
Modification shall have their respective meanings set forth in the Loan
Agreement. Capitalized terms not otherwise defined herein shall have the same
definitions assigned to them under the terms of the Loan Agreement.


2. Amendments.


Paragraph 8 of the Note is hereby amended by deleting it in its entirety and
substituting the following:


On or before August 20, 2007, Maker shall pay to Lender all accrued, but unpaid,
interest payments, specifically including, but not limited to, those interest
payments due as of July 30, 2007. Further, the Maker shall pay to Lender the
regularly scheduled interest payment due on or before August 30, 2007. If Maker
tenders these interest payments as agreed, then Lender agrees to accept monthly
payments of interest only, beginning on September 30, 2007 and continuing
through December 31, 2007. Beginning on January 31, 2008, Maker shall make
payments of outstanding principal and interest, on a monthly basis, in an amount
equal to the greater of: (a) fifty-one percent (51%) of Borrower’s Gross Oil and
Gas Proceeds, as defined in the Loan Agreement, or (b) the accrued interest due
on a monthly basis under the terms of this Note, the first such payment to be
made on January 31, 2008, and thereafter on the last Business Day of each
succeeding month until May 15, 2010, the date of final maturity hereunder at
which point all outstanding principal and accrued interest shall be due. All
payments shall be first applied to: (a) the payment of accrued interest and
principal due and owing on the Senior Debt; (ii) to the payment of accrued
interest due and owing on the Subordinate Facility; and (iii) to principal due
and outstanding under the Subordinate Debt. Following full and final payment of
the Senior Debt, payments will continue to be due to the Subordinate Lender on
the last day of each month. Interest shall be computed and paid by Borrower upon
the actual amount advanced to Borrower. Adjustments in the Variable Rate may be
made by Lender, from time to time, as the Prime Rate may change.
 
 
 

--------------------------------------------------------------------------------

 

3. Effectiveness.



 
A.
Except to the extent specifically amended and supplemented hereby, all of the
terms, conditions and provisions of the Note shall remain unmodified, and the
Note, as amended and supplemented by this Modification, is ratified and
confirmed as being in full force and effect.




 
B.
All references to the Note herein or in any other document or instrument between
Borrower and Lender shall hereinafter be construed to be references to the Note
as modified by this Modification.

 

4. Counterparts: This Modification may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Modification, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.

   

5.
Notice of Final Agreement:



THIS WRITTEN AGREEMENT AND ANY OTHER INSTRUMENTS EXECUTED BY THE PARTIES
CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
{The remainder of this page is intentionally left blank. Signature page
follows.}


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Modification as of the
date and year first above written.
 

        MAKER:       CHANCELLOR GROUP, INC.  
   
   
    By:   /s/ Bradley Fischer  

--------------------------------------------------------------------------------

BRADLEY FISCHER   President

        GRYPHON PRODUCTION COMPANY, LLC      
   
   
    By:   /s/ Bradley Fischer  

--------------------------------------------------------------------------------

BRADLEY FISCHER   President

        GRYPHON FIELD SERVICES, LLC      
   
   
    By:   /s/ Bradley Fischer  

--------------------------------------------------------------------------------

BRADLEY FISCHER   President

 